31 Mich. App. 280 (1971)
187 N.W.2d 492
PEOPLE
v.
KUCHULAN
Docket No. 9762.
Michigan Court of Appeals.
Decided February 26, 1971.
Leave to appeal denied October 20, 1971.
*281 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Charles E. Raymond, for defendant on appeal.
Before: QUINN, P.J., and McGREGOR and BRONSON, JJ.
Leave to appeal denied October 20, 1971. 386 Mich. 762.
PER CURIAM.
Defendant was convicted, by his plea of guilty, of aiding and abetting in the placing of an injurious substance with intent to destroy the property of another, contrary to MCLA § 750.208 (Stat Ann 1962 Rev § 28.405). On appeal, the people move to affirm. GCR 1963, 817.5(3).
The only issue raised on appeal is whether defendant's plea of guilty was properly accepted where the trial judge did not examine him to establish the crime and his participation therein. It is manifest that the question presented, on which decision of the cause depends, is so unsubstantial as to need no argument or formal submission.
The failure of the trial judge to examine defendant with reference to the crime and his participation therein is not necessarily fatal to the conviction. People v. Seifert (1969), 17 Mich. App. 187, People v. Donald T. Moore (1970), 21 Mich. App. 150. Before accepting a guilty plea, the trial court is required to arrive at a reasonable ascertainment of the truth of the plea. People v. Bartlett (1969), 17 Mich. App. 205. The truth of a plea is ascertained when there appears from the record a substantial *282 factual basis for it. In the present case, the transcript of the preliminary examination furnishes a substantial factual basis for the plea. In addition, defendant's plea was entered during the second day of trial and just shortly after a codefendant was questioned as to his participation in the offense. The record in this case contains a substantial factual basis for the plea and the trial judge did not err by not examining defendant as to the crime and his participation therein.
Motion to affirm is granted.